Citation Nr: 0002490	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  96-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for carcinoma of the colon 
and rectum.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to October 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran and his spouse appeared at a 
personal hearing before a Hearing Officer at the RO in July 
1996.


FINDINGS OF FACT

1.  The veteran has presented no evidence to show that his 
carcinoma of the colon and rectum must be presumed to have 
been the result of exposure to ionizing radiation.

2.  No competent medical evidence has been presented to show 
that the veteran's carcinoma of the colon and rectum is 
etiologically related to exposure to ionizing radiation 
during his active service, or is otherwise causally related 
to his active service.

3.  There is not a reasonable possibility of a valid claim 
concerning whether the veteran's carcinoma of the colon and 
rectum were incurred in, or aggravated by, his active 
service, or any incident of service, including possible 
exposure to ionizing radiation.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for carcinoma of the colon and rectum has not been presented.  
38 U.S.C.A. §§ 1112, 5107 (West 1991); 38 C.F.R. §§ 3.309, 
3.311 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail.  In such a case, 
there is no duty to assist him further in the development of 
such claim because such additional development would be 
futile.  38 U.S.C.A. § 5107.  As will be explained below, the 
Board finds that the veteran's claim is not well-grounded.  
See Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); Carbino v. Gober, 10 Vet.App. 507 (1997); 
Anderson v. Brown, 9 Vet.App. 542, 545 (1996). A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a) ]." Murphy v. Derwinski, 1 
Vet.App. 79, 81 (1990). In Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible." For a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. See Anderson, supra; Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed.Cir.1996) 
(table).

38 U.S.C.A. § 1112 provides that the following diseases shall 
be service-connected if they become manifest in a radiation-
exposed veteran: 

(i) Leukemia (other than chronic lymphocytic leukemia). 
(ii) Cancer of the thyroid. 
(iii) Cancer of the breast. 
(iv) Cancer of the pharynx. 
(v) Cancer of the esophagus. 
(vi) Cancer of the stomach. 
(vii) Cancer of the small intestine. 
(viii) Cancer of the pancreas. 
(ix) Multiple myeloma. 
(x) Lymphomas (except Hodgkin's disease). 
(xi) Cancer of the bile ducts. 
(xii) Cancer of the gall bladder. 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated). 
(xiv) Cancer of the salivary gland. 
(xv) Cancer of the urinary tract. 

The term radiation-exposed veteran means either a veteran 
who, while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity. The term 
radiation-risk activity includes onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device. The term onsite participation includes assignment to 
official military duties as part of Operation REDWING during 
the period May 5, 1956 through August 6, 1956. 38 C.F.R. 
§ 3.309(d).  Cancer of the rectum or colon is not among the 
listed diseases which may be presumptively service-connected 
under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d). 

Under 38 C.F.R. § 3.311, the diseases recognized as possibly 
the result of exposure to radiation include, inter alia, bone 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, multiple myeloma, cancer of the rectum, and lymphomas 
other than Hodgkin's disease.  "Nothing in the language of 
section 3.311, supports ... [the] contention that the 
regulation creates a presumption of service connection upon 
proof of exposure and contraction of a radiogenic disease 
within a specified time period.  The consequence of a claim 
satisfying those prerequisites is not that the claim is 
considered presumptively allowable, but that the claim is 
referred to the Under Secretary for Benefits for 
evaluation."  The claim is then adjudicated in light of all 
of the evidence . . .."  Ramey v. Gober, 120 F.2d 1239, 1245 
(Fed.Cir. 1997).  Thus, unlike the diseases listed in 
38 C.F.R. § 3.309, to the extent they do not overlap, the 
radiogenic diseases listed in 38 U.S.C.A. § 3.311 are not 
presumptive in nature.

Pursuant to Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994), 
however, the fact that a radiogenic disease is not listed in 
the presumptive service connection provisions precludes 
service connection on a presumptive basis, but does not 
preclude service connection on a direct basis.  

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet.App. 24 (1992).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Epps v. Gober, 126 F.3d 
1464 (1997); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
A claimant would not meet this burden imposed by section 
5107(a) merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions. See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under section 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well-grounded.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

The veteran's service medical records contain no complaints 
or findings of any condition which could be related to 
carcinoma of the colon or rectum.  

Documents contained in the claims file, including the 
available service personnel records, show that the veteran 
served on board the U.S.S. Marsh while the ship was at the 
Eniwetok (also spelled Enewetak) Atoll in 1956 during the 
post-operation period following Operation REDWING. 

The veteran asserts that he was exposed to ionizing radiation 
while in the area of the Eniwetok Atoll.  Specifically, he 
asserts that he drank water evaporated from sea water that 
was contaminated with radioactive particles, and was exposed 
to radioactive fallout in the air.

The veteran contends that as a result of exposure to ionizing 
radiation following Operation REDWING, he developed cancer of 
the rectum and colon, for which he is entitled to service 
connection.

In support of his claim, the veteran and his spouse testified 
at a personal hearing before a Hearing Officer at the RO in 
July 1996 describing the circumstances surrounding his 
asserted exposure to ionizing radiation.  He also submitted 
copies of logs from the U.S.S. Marsh, and private medical 
records describing his cancer surgery as well as his follow-
up medical treatment, all of which have been reviewed by the 
Board.

The medical records submitted by the veteran include clinical 
records from the veteran's treatment at the Ferguson 
Hospital, in Grand Rapids, Michigan during the period from 
September 1984 through November 1987.  Those records show 
that, in September 1984, the veteran underwent a resection of 
moderately differentiated invasive adenocarcinoma of the 
rectum, which had extended into the pericolonic soft tissues.

Additional medical records submitted by the veteran include 
treatment records from private physicians W. Patrick Mazier, 
M.D., James A. Surrell, M.D., and Robert J. Mann, M.D., of 
Grand Rapids, Michigan, during the period from September 1984 
through June 1996.  None of these records state that there is 
a causal connection between the veteran's cancer and his 
active service, or any incident of service including his 
possible exposure to ionizing radiation during service.

In order to properly develop the veteran's claim, the RO 
contacted the Defense Special Weapons Agency (DSWA) and, in 
March 1997, received a letter in response.  The DSWA stated 
that a careful search for dosimetry data revealed no record 
of radiation exposure for the veteran.  However, a dose 
reconstruction determined that the veteran's reconstructed 
dose of neutron radiation was zero rem, and of gamma 
radiation was 0.008 rem for the period.  The DSWA further 
reported that the veteran's (50 year) committed dose 
equivalent to the colon was less than 0.1 rem.

Upon receipt of the March 1997 DSWA report, the RO sought an 
opinion from the Under Secretary for Health concerning the 
veteran's claim.  The Under Secretary issued a medical 
opinion, in June 1997, noting that a statistically 
significant increased risk for rectal cancer had been found 
only after extremely high radiation therapy doses.  It was 
concluded that it was unlikely that the veteran's cancer 
resulted from his exposure to ionizing radiation in service.  
Based upon that opinion as well as all the other evidence 
contained in the claims file, the Director of the VA 
Compensation and Pension Service concluded in July 1997 1994 
that there was no reasonable possibility that the veteran's 
cancer was the result of exposure to ionizing radiation 
during his active service.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has not presented sufficient evidence 
to justify a belief by a fair and impartial individual that 
he has submitted a well-grounded claim of entitlement to 
service connection for the disability at issue. Although 
cancer of the rectum and colon is a "radiogenic" disease, 
no evidence has been presented to link this condition to the 
veteran's claimed exposure to radiation in service or 
otherwise related to his military service. 

While the veteran may well believe that his cancer was caused 
by exposure to ionizing radiation following Operation 
REDWING, he is a lay person, not a medical professional.  See 
Stadin v. Brown, 8 Vet.App. 280, 284 (1995) (laypersons are 
generally not considered capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by symptoms or the condition causing the symptoms); 
see also Robinette v. Brown, 8 Vet.App. 69, 74 (1995); Heuer 
v. Brown, 7 Vet.App. 379, 384 (1995); Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992); Harvey v. Brown, 6 Vet.App. 3900, 
393-94 (1994).  Without such medical evidence, the veteran's 
claim may not be considered well-grounded and must be denied.  
38 U.S.C.A. §§ 1112, 5107; 38 C.F.R. §§ 3.309, 3.311.  Since 
the claim is not well-grounded, it must be denied.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1995); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the disability at 
issue.  See Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).

Since the claim in this case is not well-grounded, the 
benefit of the doubt rule does not apply.  See Holmes v. 
Brown, 10 Vet.App. 38 (1997); see also Annoni v. Brown, 5 
Vet.App. 463 (1993). 
 

ORDER

Entitlement to service connection for carcinoma of the colon 
and rectum is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

